Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-9, 11-16, 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed in view of Applicant’s amendments and arguments. None of the references along or in combination teaches the limitations recited in the independent claims as a whole, especially the limitations of “receiving, by one or more processors, a flat image of the content from the mobile device; providing, by the one or more processors, the flat image from the mobile device for display as a holographic image in the AR environment, wherein the holographic image is provided for display on one or more AR devices accessing the AR environment; receiving, at the one or more processors, a back command associated with the flat image from a first AR device of the one or more AR devices access the AR environment; determining, by the one more processors, that no previous content was buffered; communicating, by the one or more processors, the back command to the mobile device; and receiving, by the one or more processors, a second image corresponding to the back command.” recited in claim 1 and similarly recited in claim 8 and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725.  The examiner can normally be reached on Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YANNA WU/Primary Examiner, Art Unit 2611